Case 1:20-cv-11479-LTS Document 8-1
                                6-2 Filed 08/12/20 Page 1 of 2




           EXHIBIT A
8/11/2020                                Gmail - Removal
                      Case 1:20-cv-11479-LTS             of jkoppel8-1
                                                  Document          and making
                                                                  6-2     FiledSIPB a welcoming place
                                                                                  08/12/20        Page 2 of 2




  Removal of jkoppel and making SIPB a welcoming place
  William Moses <wmoses@mit.edu>                                                                           Mon, Mar 2, 2020 at 7:23 PM
  To: sipb-office <sipb-office@mit.edu>

    Hello all,

    I am writing to let you know about a hard conversation that SIPB keyholders had this past week about SIPB member Jimmy
    Koppel (jkoppel).

    Many keyholders shared stories about how he had made them deeply uncomfortable, which continued in spite of requests to stop.
    Given the severity, consistency, and widespread nature of his interactions, we have requested that jkoppel refrain from participating
    in SIPB any more (interacting in SIPB spaces, participating in SIPB projects & events, etc). I have already spoken with jkoppel
    informing him of this, which he has agreed to.

    This decision was not taken lightly, but is a necessity that and reﬂects both the need for SIPB to be a place where everyone is
    comfortable and the will of the current keyholders.

    This circumstance and required response was quite exceptional and also reﬂects a need for SIPB to do better to be a safe
    environment for everyone. Speciﬁcally, we need to establish mechanisms that make it easy for members to voice their concerns
    when they are made uncomfortable as this had apparently gone on for some time. At minimum, we need to introduce some sort of
    anonymous reporting as keyholders only felt comfortable sharing anonymously or just to the chair. We will discuss this at the next
    EC meeting on 3/6 and I would encourage all members to contribute their ideas.

    SIPB is not just a club of those who care about computing, but it is ﬁrst and foremost a community where everyone should feel
    safe and supported. If someone ever makes you uncomfortable, you can always bring this up to me or any member of the EC. We
    will respect any requests for conﬁdentiality, including not sharing with other EC members.

    Sincerely,
    The Chair
